                  Case 8:21-bk-10525-ES   Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24
                               UNITED STATES DEPARTMENT OF JUSTICE
                                                                                                                                                                Desc
                                           Main Document    Page 1 of 13
                                              OFFICE OF THE UNITED STATES TRUSTEE
                                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                 CHAPTER 11 (BUSINESS)

     THE SOURCE HOTEL, LLC,                                                            Case Number:             8:21-bk-10525-ES
                                                                                       Operating Report Number:             1
                                                                                                                2/26/2021 - 2/28/2021
                                                                     Debtor.           For the Month Ending:    (post-petition period)

                                              I. CASH RECEIPTS AND DISBURSEMENTS
                                                     A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                    0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)
   **Other (Specify)

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         0.00

5. BALANCE:                                                                                                                                              0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                                         0.00
   Disbursements (from page 2)                                                                                           0.00

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                 0.00

7. ENDING BALANCE:                                                                                                                                       0.00

8. General Account Number(s):                                                          -9308
   Depository Name & Location:                                                         Axos Bank
                                                                                       (General DIP Account opened on 3/04/2021)

     (As of the Petition Date of 2/26/2021, the Debtor maintained two (2) pre-petition bank accounts at Evertrust
     Bank, with funds totaling $35,246.75, and three (3) pre-petition bank accounts at Preferred Bank, with
     funds totaling $2,630.02. The Debtor is in the process of transferring all such funds to the DIP accounts)

* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                           Page 1 of 16
                 Case 8:21-bk-10525-ES   Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24
                         TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD
                                                                                                                                              Desc
                                          Main Document    Page 2 of 13
   Date             Check          Payee or DIP                                                          *Amount                **Amount
 mm/dd/yyyy        Number             account                            Purpose                        Transfered              Disbursed      Amount
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                            TOTAL DISBURSEMENTS THIS PERIOD:                                      0.00                 0.00          $0.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.



                                                                             Page 2 of 16
                Case 8:21-bk-10525-ES                      Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24               Desc
                                                              GENERAL
                                                            Main        ACCOUNT
                                                                 Document    Page 3 of 13
                                                             BANK RECONCILIATION

                           Bank statement Date:                  n/a                       Balance on Statement:   n/a

Plus deposits in transit (a):
                                                                       Deposit Date           Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                       0.00
Less Outstanding Checks (a):
                    Check Number                                       Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                       0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                          $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
                                                                            Page 3 of 16
         Case 8:21-bk-10525-ES Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24                      Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document   Page 4 of 13
                                  C. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                                                  0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                                                       0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                    0

4. RECEIPTS DURING CURRENT PERIOD:                                                                   0.00
   (Transferred from General Account)

5. BALANCE:                                                                                          0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                                               0.00

7. ENDING BALANCE:                                                                                   0.00

8. TAX Account Number(s):                              -9324
   Depository Name & Location:                         Axos Bank
                                                       (Tax DIP Account opened on 3/04/2021)

  (As of the Petition Date of 2/26/2021, the Debtor maintained two (2) pre-petition bank accounts at Evertru
  Bank, with funds totaling $35,246.75, and three (3) pre-petition bank accounts at Preferred Bank, with
  funds totaling $2,630.02. The Debtor is in the process of transferring all such funds to the DIP accounts)




                                                    Page 7 of 16
        Case 8:21-bk-10525-ES Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24   Desc
          TOTAL DISBURSEMENTS   FROM
                               Main    TAX ACCOUNT
                                    Document    Page 5FOR  CURRENT PERIOD
                                                       of 13

  Date     Check
mm/dd/yyyy Number        Payee                          Purpose             Amount




                                    TOTAL DISBURSEMENTS THIS PERIOD:              0.00




                                         Page 8 of 16
                 Case 8:21-bk-10525-ES                         Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24             Desc
                                                                MainTAX ACCOUNTPage 6 of 13
                                                                     Document
                                                               BANK RECONCILIATION

                            Bank statement Date:                  n/a                        Balance on Statement:   n/a

Plus deposits in transit (a):
                                                                           Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                   0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                   0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                     $0.00

* It is acceptable to replace this form with a similar form                       Page 9 of 16
** Please attach a detailed explanation of any bank statement adjustment
                Case 8:21-bk-10525-ES Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24                                                 Desc
                                     I. D Main
                                          SUMMARY   SCHEDULE
                                               Document  PageOF CASH
                                                              7 of 13

ENDING BALANCES FOR THE PERIOD:
                                (Provide a copy of monthly account statements for each of the below)


                                                                          General Account:                                    0.00
                                                                          Payroll Account:                                      n/a
                                                                             Tax Account:                                     0.00
     *Other Accounts:               Pre-petition accounts at Evertrust Bank                                              35,246.75
                                    Pre-petition accounts at Preferred Bank                                               2,630.02

        *Other Monies:
                                                           **Petty Cash (from below):                                         0.00

TOTAL CASH AVAILABLE:                                                                                                                   37,876.77


Petty Cash Transactions:
        Date                                  Purpose                                                              Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                               0.00


* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions



                                                                               Page 10 of 16
          Case 8:21-bk-10525-ES Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24                   Desc
                   II. STATUS OF PAYMENTS  TO SECURED
                                  Main Document   Page 8CREDITORS,
                                                         of 13     LESSORS
                         AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                        Post-Petition
                             Frequency of Payments                   payments not made
  Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment     (Number)                 Total Due
Shady Bird Lending, LLC




                                                                              TOTAL DUE:                      0.00


                                             III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                            Gross Sales Subject to Sales Tax:
                                                                          Total Wages Paid:

                                                      Total Post-Petition                       Date Delinquent
                                                       Amounts Owing Amount Delinquent           Amount Due
                             Federal Withholding
                             State Withholding
                             FICA- Employer's Share
                             FICA- Employee's Share
                             Federal Unemployment
                             Sales and Use
                             Real Property
                    Other:
                                           TOTAL:                 0.00                 0.00




                                                  Page 11 of 16
               Case 8:21-bk-10525-ES Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24                                                            Desc
                           IV. AGING OFMain
                                        ACCOUNTS  PAYABLE
                                            Document   Page AND  RECEIVABLE
                                                            9 of 13

                                                                                  *Accounts Payable                     Accounts Receivable
                                                                                    Post-Petition                  Pre-Petition     Post-Petition
                                                           30 days or less
                                                             31 - 60 days
                                                             61 - 90 days
                                                            91 - 120 days
                                                           Over 120 days
                                                                 TOTAL:                               0.00                       0.00                          0.00

                                                           V. INSURANCE COVERAGE

                                                                                        Amount of              Policy Expiration            Premium Paid
                                                        Name of Carrier                 Coverage                     Date                   Through (Date)
                       General Liability
                 Worker's Compensation
                               Casualty
                                Vehicle
               Others:


                                         VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                      (TOTAL PAYMENTS)

 Quarterly Period                Total                                                                                                      Quarterly Fees
  Ending (Date)              Disbursements               Quarterly Fees                 Date Paid                 Amount Paid                Still Owing
       31-Mar-2021                                                                                                                                             0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                         0.00                                                    0.00                          0.00

                                                                          Page
* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and      12 which
                                                                            expenses of 16have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report
                Case 8:21-bk-10525-ES Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24                                       Desc
                             VII SCHEDULE
                                       MainOF COMPENSATION
                                            Document        PAID
                                                       Page 10    TO INSIDERS
                                                               of 13

                                                           Date of Order                                                     Gross
                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month




                                     VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                  Amount Paid
             Name of Insider                               Compensation                           Description           During the Month




                                                                            Page 13 of 16
* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
                 Case 8:21-bk-10525-ES                      Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24        Desc
                                                           IX. PROFIT
                                                             Main     AND LOSS
                                                                  Document     STATEMENT
                                                                             Page 11 of 13
                                                                  (ACCRUAL BASIS ONLY)

                                                                                Current Month    Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue
   Less: Returns/Discounts
                                                           Net Sales/Revenue              0.00                      0.00

Cost of Goods Sold:
  Beginning Inventory at cost
  Purchases
  Less: Ending Inventory at cost
                            Cost of Goods Sold (COGS)                                     0.00                      0.00

Gross Profit                                                                              0.00                      0.00

     Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders
  Payroll - Other Employees
  Payroll Taxes
  Other Taxes (Itemize)
  Depreciation and Amortization
  Rent Expense - Real Property
  Lease Expense - Personal Property
  Insurance
  Real Property Taxes
  Telephone and Utilities
  Repairs and Maintenance
  Travel and Entertainment (Itemize)
  Miscellaneous Operating Expenses (Itemize)
                              Total Operating Expenses                                    0.00                      0.00
                                      Net Gain/(Loss) from Operations                     0.00                      0.00

Non-Operating Income:
  Interest Income
  Net Gain on Sale of Assets (Itemize)
  Other (Itemize)
                           Total Non-Operating income                                     0.00                      0.00

Non-Operating Expenses:
  Interest Expense
  Legal and Professional (Itemize)
  Other (Itemize)
                         Total Non-Operating Expenses                                     0.00                      0.00

NET INCOME/(LOSS)                                                                         0.00                      0.00
(Attach exhibit listing all itemizations required above)


                                                                       Page 14 of 16
Case 8:21-bk-10525-ES           Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24   Desc
                                Main Document    Page 12 of 13

                                The Source Hotel, LLC
                                   Balance Sheet
                                  February 28, 2021




                                        Assets

   Real Estate
    Construction in progress                                    $   73,014,963
        Total Real Estate                                           73,014,963

   Other Assets
    Cash & cash equivalents                                             37,877
    Cash in reserve account                                             25,784
    Prepaid expenses and other assets                                5,253,981
        Total Other Assets                                           5,317,641

        Total Assets                                            $   78,332,604



                             Liabilities and Members' Capital
   Liabilities
     Construction loans - EB5                                   $   21,000,000
     Construction loans - Evertrust Bank                            24,988,809
     Due to affiliates, non-interest bearing                         5,938,038
     Accrued interest and preferred return                           7,693,721
     Accounts payable and other liabilities                          4,512,099

                                                                    64,132,667

   Members' Capital                                                 14,199,937

   TOTAL LIABILITIES & MEMBER'S CAPITAL                         $   78,332,604
Case 8:21-bk-10525-ES   Doc 40 Filed 03/22/21 Entered 03/22/21 09:33:24   Desc
                        Main Document    Page 13 of 13
